IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


EDDIE ADAMS,

             Appellant,

 v.                                                   Case No. 5D15-2066

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 22, 2016

3.800 Appeal from the Circuit Court
for Orange County,
Alan S. Apte, Judge.

Eddie Adams, Bristol, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Eddie Adams appeals the denial of his motion to correct illegal sentence. See Fla.

R. Crim. P. 3.800(a). He argues the trial court erred by failing to credit him for time

previously served on probation and community control when it imposed a new split

sentence of prison and probation following a violation of probation. Adams asserts that
the failure to give him credit resulted in a sentence exceeding the statutory maximum. 1

The State properly concedes error.

       As we have previously held, "[w]hen a trial court imposes a new split sentence

following a violation of probation, the law requires that the court 'give credit for any time

previously served on probation if the new period of probation together with other sanctions

(including jail and prison credit) and the time previously served on probation total more

than the statutory maximum for the underlying offense.'" Edwards v. State, 59 So. 3d

1177, 1177 (Fla. 5th DCA 2011) (quoting Waters v. State, 662 So. 2d 332, 333 (Fla.

1995)); see also Chase v. State, 977 So. 2d 708, 709-10 (Fla. 1st DCA 2008) ("Upon

revocation of probation following completion of community control, the court must credit

time served on probation and community control to any newly imposed term of

imprisonment and probation so that the total period of community control, probation, and

imprisonment served and to be served does not exceed the statutory maximum for the

offense.").

       Accordingly, we reverse the order of the trial court and remand with directions that

Adams be given the credit necessary so that his new split sentence does not exceed the

statutory maximum.

       REVERSED and REMANDED.

PALMER, ORFINGER and BERGER, JJ., concur.




       1Specifically, Adams contends his sentence of ten years in prison followed by thirty
years of probation is illegal because it exceeds the statutory maximum of forty years when
combined with the time he has already served in prison and on probation for the
underlying offense of sexual battery with a deadly weapon.


                                             2